Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim(s)
This communication is a notice of allowability in response to an RCE filed on June 23, 2022. Claim(s) 1, 3, 5-7, and 9 are allowed. 

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on June 23, 2022, has been entered.

Priority
Acknowledgment is made of applicant’s claim for foreign priority filed in Japan on August, 21, 2018, under 35 U.S.C. 119 (a)-(d).

Response to Arguments
Claim Rejections - 35 USC § 101
	Applicant’s amendments and arguments, see pages 5-6 of Applicant’s
Response, filed May 31, 2022, with respect to ‘Alice,’ 35 USC § 101 rejection to
Claim(s) 1, 3, 5-7, and 9 have been fully considered and are persuasive. The 35 U.S.C.
101 rejection for Claim(s) 1, 3, 5-7, and 9 have been withdrawn.

Claim Rejections - 35 USC § 103
	Applicant’s arguments and amendments, see pages 6-8, filed May, 31, 2022,
with respect to 35 U.S.C. 103 have been fully considered and are persuasive. The 35
U.S.C. 103 has been withdrawn.

Allowable Subject Matter
	The following is an examiner’s statement of reasons for allowance. Examiner notes that for the reasons outlined below, Independent Claim(s) 1 and 5-6 are distinguished from the prior art.
High et al. (US 2017/0169385). High et al. teaches a control circuit that is able to receive information from a remote customer specifying a delivery request that includes the customer selecting item(s) from a plurality of item(s) from a retail shopping facility. High et al., further, teaches one or more delivery vehicles that are configured to carry the ordered items to the customer based on a corresponding delivery address. The system will determine a delivery cost as a function of a base delivery charge for the item(s) selected by the remote customer. High et al., further, teaches that the system will then use control circuit to calculate the delivery cost along with the reduce cost based on various delivery parameters. The remote customer is able to either modify the number of item(s) to be delivered and/or joining the remote customer’s order to another customer’s order. High et al., also, teaches that the customer can order four or more of the items and the delivery cost will be less than the delivery price for delivering only one such item and joining another customer’s order to theirs will modify the delivery cost either higher or lower. However, High et al., doesn’t explicitly teach that after the first packages that have actually been delivered the system will determine the estimated cost for the second packages. High et al., also, doesn’t explicitly teach that the estimated cost for the second set of packages will be presented to the second user that has yet to request delivery of those packages. High et al., also, doesn’t explicitly teach a path will be generated to travel for the vehicle and when the second user request the delivery the system will modify the path, which, the path will be provided to the vehicle that will instruct the vehicle to travel along the path. 
Loppatto et al. (US 2015/0363843). Loppatto et al. teaches a system that allows a user to place a delivery order via a retailer website. The system will make a determination, via a user profile, historical information/data that will indicate that certain items were delivered to a certain address at certain delivery times in the past. Loppatto et al., further, teaches that delivery times can be determined based on an expected or forecasted item volume that will possibly be ordered later. Loppatto et al., further, teaches that a delivery cost can be determined for an item that is to be transported by a carrier, which, the system will indicate for how much an item may be delivered for to a certain address, which, the delivery cost can be provided to the user. However, Loppatto et al., doesn’t explicitly teach after the first packages that have actually been delivered the system will determine the estimated cost for the second packages. Loppatto et al., also, doesn’t explicitly teach that the estimated cost for the second set of packages will be presented to the second user that has yet to request delivery of those packages. Loppatto et al., also, doesn’t explicitly teach a path will be generated to travel for the vehicle and when the second user request the delivery the system will modify the path, which, the path will be provided to the vehicle that will instruct the vehicle to travel along the path.
Yu (US 2015/0006005). Yu teaches unmanned ground vehicles that are able to deliver packages to a recipients’ location after receiving a delivery request. Yu, further, teaches that the unmanned vehicle contains a navigation system, which, will control the vehicle to the recipients’ location based on delivery coordinates.  After the vehicle delivers the package to the first recipient the vehicle can then travel to another recipient location.  However, Yu, doesn’t explicitly teach after the first packages that have actually been delivered the system will determine the estimated cost for the second packages. Yu, also, doesn’t explicitly teach that the estimated cost for the second set of packages will be presented to the second user that has yet to request delivery of those packages. Yu, also, doesn’t explicitly teach when the second user request the delivery the system will modify the path.
Boss et al. (US 2019/0164125). Boss et al. teaches identifying a second item associated with a second user. Boss et al., further, teaches identifying if the second user has purchased the item. The system can determine that the user has merely virtually viewed the second item the predetermined amount of times, added the second item to a wish list, and/or added a distinct item to a wish list. The system will determine the location of the second user, which, the system will compare the second users’ location to the first users’ location to determine if the second user and the first user are located in the same location. After determining that the second user has not purchased the second item then the system will prompt the second user to purchase the item, which, will provide the user with a distinct notification of  a shipping cost to pay for the item(s). Boss et al., further, teaches after the first user purchases the first item a delivery itinerary can be generated. The delivery itinerary will be displayed for a future date, which, will include a travel route between the first item location and the determined location of the first user who purchased the first item. Boss et al., also, teaches after determining that the second user has not yet purchased the second item, then the system will send a prompt to the second user to purchase the second item. Once the second user is prompted to purchase the second item and the second user has purchased the second item after being prompted then the delivery itinerary generated for the future date will be updated/changed. The updated itinerary will include the locations in which the items are to be delivered such that the travel route to the first user location and the second users location is displayed. However, Boss et al., doesn’t explicitly teach after the first packages that have actually been delivered the system will determine the estimated cost for the second packages. Boss et al., also, doesn’t explicitly teach that the estimated cost for the second set of packages will be presented to the second user that has yet to request delivery of those packages. Boss et al., also, doesn’t explicitly teach that the path will be provided to the autonomous vehicle. 
Brannigan et al. (US 2018/0342007). Brannigan et al. teaches that delivery route will be transmitted to the deliverer device for display, which, allows the deliverer to follow the route to deliver the order to the consumer. Brannigan et al., also, teaches that the deliverer route can be provided to the automatically piloted delivery vehicle. Brannigan et al., further, teaches that the delivery can be implemented by the autonomous delivery vehicle, which, the vehicle will interface directly with the server for implementation of instructions to deliver the packages. However, Brannigan et al., doesn’t explicitly teach that after the first packages that have actually been delivered the system will determine the estimated cost for the second packages. Brannigan et al., also, doesn’t explicitly teach that the estimated cost for the second set of packages will be presented to the second user that has yet to request delivery of those packages. 
Bialynicka-Birula et al. (US 2014/0330741). Bialynicka-Birula et al. teaches a system that can predict a delivery time estimate based on historical package deliveries to a second customer. However, Bialynicka-Birula et al., doesn’t explicitly teach that after the first packages that have actually been delivered the system will determine the estimated cost for the second packages. Bialynicka-Birula et al., also, doesn’t explicitly teach that the estimated cost for the second set of packages will be presented to the second user that has yet to request delivery of those packages. Bialynicka-Birula et al., also, doesn’t explicitly teach a path will be generated to travel for the vehicle and when the second user request the delivery the system will modify the path, which, the path will be provided to the vehicle that will instruct the vehicle to travel along the path.
“Choice-Based Demand Management and Vehicle Routing in E-fulfilment,” By Xinan Yang, Arne K. Strauss, Christine Currie, and Richard Eglese, July 1, 2013, (hereinafter Choice). Choice teaches a system for determining dynamic pricing of delivery time slots for home delivery services. Choice teaches that once a delivery day has been selected then the system can decide on both availability and pricing of slots before displaying those delivery time slots to a user. The system will set delivery charges for time slots based on all orders that require the same known number of totes. The system can also consider the average historic order value either for that delivery area or for the individual customer and multiply the revenue by the average profit margin before distribution cost. However, Choice, doesn’t explicitly teach that after the first packages that have actually been delivered the system will determine the estimated cost for the second packages. Choice, also, doesn’t explicitly teach that the estimated cost for the second set of packages will be presented to the second user that has yet to request delivery of those packages. Choice, also, doesn’t explicitly teach a path will be generated to travel for the vehicle and when the second user request the delivery the system will modify the path, which, the path will be provided to the vehicle that will instruct the vehicle to travel along the path. 

	Dependent Claim(s) 3, 7, and 9, are distinguished from the art of record for at least the reasons outlined above for Independent Claim(s) 1 and 5-6, respectively, due to their respective dependence.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A HEFLIN whose telephone number is (571)272-3524. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.A.H./Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628